NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      JESSE REY JACQUEZ, Appellant.

                             No. 1 CA-CR 17-0501
                               FILED 10-30-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-121271-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. JACQUEZ
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Kent E. Cattani joined.


W I N T H R O P, Judge:

¶1             Jesse Rey Jacquez (“Jacquez”) appeals his convictions and
sentences for three counts of aggravated assault and two counts of assault.
Jacquez’ counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), stating he has
searched the record for error but could not identify any “arguable question
of law that is not frivolous.” Jacquez’ counsel therefore requests that we
review the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999) (explaining that, after receiving an “Anders brief,” this
Court reviews the entire record for reversible error). This Court allowed
Jacquez to file a supplemental brief in propria persona, but he did not do so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1), 13-4031, and 13-4033(A) (2018).1 Finding no reversible error,
we affirm Jacquez’ convictions and sentences.

                FACTS AND PROCEDURAL HISTORY2

¶3            Jacquez and C.P. (“Victim”) were involved in an “on and off”
relationship for approximately five years. On the evening of May 8, 2015,
Jacquez drove to Victim’s home with the intent of questioning Victim about
her Facebook account. Jacquez believed Victim was cheating on him
through her Facebook account. Once Victim was in his car, Jacquez
immediately confronted her about cheating. Victim denied the allegation,
and Jacquez subsequently hit Victim multiple times with his fist and a gun.
He also choked Victim and pointed the gun at her, causing her to fear for


1      Absent material revision after the date of an alleged offense, we cite
a statute’s current version.

2      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998) (internal citation omitted).


                                      2
                           STATE v. JACQUEZ
                           Decision of the Court

her life. After the altercation, Jacquez continued to drive around with
Victim for several hours. Jacquez eventually left Victim near a gas station
at approximately 2:00 a.m. the next morning. Victim called her mother,
and, after seeing her daughter’s condition, Victim’s mother called the
police.

¶4             Jacquez was arrested the next day and taken into custody. He
received Miranda3 warnings and, when questioned by the investigating
detective, he denied hitting Victim. The State filed a complaint against
Jacquez on May 12, 2015, and a grand jury charged Jacquez by indictment
on May 18, 2015. The grand jury charges included: aggravated assault for
punching Victim in the head, a class six felony (Count 1); aggravated assault
for threatening Victim with a gun, a class three dangerous felony (Count 2);
aggravated assault for causing various fractures to Victim’s body, a class
four felony (Count 3); aggravated assault for choking Victim, a class four
felony (Count 4); aggravated assault for touching Victim with the intent to
injure her, a class six felony (Count 5); and kidnapping for restraining
Victim with the intent to injure her, a class two felony (Count 6). The State
subsequently filed a supervening indictment, charging Jacques with the
same crimes. The State also alleged several aggravating circumstances,
including that the offenses: (1) involved the infliction of serious physical
injuries; (2) caused physical, emotional and financial harm to Victim; and
(3) were domestic violence offenses.

¶5            At trial, Jacquez admitted to lying in his interview with the
investigating detective, stating that he feared being arrested and losing his
family. He testified that he hit Victim after she pushed him and attempted
to grab the steering wheel of his car. Jacquez also admitted to biting and
choking Victim, but he maintained that he did not threaten Victim with a
gun and he did not prevent Victim from leaving at any point during the
night.

¶6            The jury found Jacquez guilty of aggravated assault as to
Counts 1, 3, and 4. The jury also found Jacquez guilty of assault, the lesser
included offense for Counts 2 and 5. After return of the guilty verdicts, the
court held an aggravation phase.           The jury found aggravating
circumstances for each of the five counts.

¶7             At sentencing, the court considered the evidence presented at
trial, a presentence report, letters and statements from Jacquez’ family, and
mitigating and aggravating factors. The court found that the presumptive


3     See Miranda v. Arizona, 384 U.S. 436 (1966).


                                     3
                           STATE v. JACQUEZ
                           Decision of the Court

sentence was appropriate and sentenced Jacquez as a non-dangerous, non-
repetitive offender as follows: 3 years’ supervised probation to begin after
Jacquez’ prison term (Count 1); 89 days’ imprisonment with a terminal
disposition for 89 days of presentence incarceration (Count 2); 2.5 years’
imprisonment with a credit for 89 days of presentence incarceration (Count
3); 2.5 years’ imprisonment with a credit for 89 days of presentence
incarceration (Count 4); 30 days’ imprisonment with a terminal disposition
for 30 days of presentence incarceration (Count 5). The court ordered the
imprisonment terms for Counts 3 and 4 to run concurrently, and the court
left the issue of restitution open for a period of one year.

                                 ANALYSIS

¶8              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. The record reflects the proceedings
were conducted in compliance with Jacquez’ constitutional and statutory
rights and the Arizona Rules of Criminal Procedure. He was represented
by counsel at all stages of the proceedings against him and was present at
all critical stages. The State presented evidence sufficient to allow the jury
to convict Jacquez, and the jury was properly comprised of twelve
members. The court properly instructed the jury on the elements of the
charges, the State’s burden of proof, and the necessity of a unanimous
verdict. The jury returned a unanimous verdict, which was confirmed by
juror polling. The court ultimately imposed legal sentences for the crimes
of which Jacquez was convicted.

¶9            After the filing of this decision, defense counsel shall inform
Jacquez of the status of his appeal and of his future options. Counsel has
no further obligations related to this appeal unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984).
Jacquez shall have thirty days from the date of this decision to proceed, if
he desires, with a motion for reconsideration or petition for review.

                              CONCLUSION

¶10           Jacquez’ convictions and sentences are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA     4